DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as similarly recited in claims 1, 11. Regarding claim 1, the prior art fails to disclose “record on the distributed blockchain a third message, responsive to the second verification verifying the second user is not allowed to perform the second set of one or more database operations, wherein the third message describes or refers to a third description of a third set of one or more modifications to the database, wherein the third set of one or more modifications to the database reverts the changes to the second set of one or more cells of the database that were due to the second set of one or more modifications to the database, as previously recorded through the second message” in combination with the other limitations of the claims. Regarding claim 11, the prior art fails to disclose “recording on the distributed blockchain a third message, responsive to the second verification verifying the second user is not allowed to perform the second set of one or more database operations, wherein the third message describes or refers to a third description of a third set of one or more modifications to the database, wherein the third set of one or more modifications to the database reverts the changes to the second set of one or more cells of the database that were due to the second set of one or more 

Claim Objections
Claims 1-2, 4, 9, 11-12, 14, 19 are objected to because of the following informalities:
"the first set of one or more cells" should be “the first set of one or more cells of the first local version of the database" [Claims 1, 11, lines 27, 25];
"the second set of one or more cells" should be “the second set of one or more cells of the second local version of the database" [Claims 1, 11, line 26, 24];
"the changes to the second set of one or more cells of the database" should be "the changes to the second set of one or more cells of the second local version of the database" [Claims 1, 11, lines 32, 50];
"the first set of one or more cells of the second local version of the database" should be "the second set of one or more cells of the second local version of the database" [Claims 2, 12, lines 14, 13];
"the first set of one or more database operations performed by the first user" should be "the first set of one or more database operations performed locally by the first user on the first local version of the database" [Claims 4, 14
"the changes to the second set of one or more cells" should be "the changes to the second set of one or more cells of the second local version of the database" [Claims 9, 19, lines 5, 5].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11 recite "the other local versions" in lines 44/63, 42/61. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “different local versions” and “first/second local versions” prior to this portion of the limitation. Therefore, it is not clear which local versions are being referred to by “the other local versions”. Claims 2-10, 12-20 are also rejected due to their dependency on claims 1, 11;
Claims 2, 12 recite "the first set of one or more cells of the different local versions of the database " in lines 4/10, 3/9. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “a first set of one or more cells of the first local version of the database” prior to this portion 
Claims 5, 15 recite "the message" in lines 1, 1. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “a first message”, “a second message”, and “a third message” prior to this portion of the limitation. Therefore, it is not clear which message is being referred to by “the message”.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ocher (US 2020/0142992) discloses the performance of database operations using blockchains;
Srinivasan (US 2019/0312792) discloses state management across distributed services using cryptographically bound journals and consensus validation for read/write operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169